Citation Nr: 1009594	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from July 1947 to August 
1956 and from September 1956 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia, which continued the current 30 percent evaluation.

The Veteran requested a Board Hearing at the Board's Central 
Offices in Washington, DC, which a September 2009 Board 
letter informed him was scheduled for October 13, 2009.  
There is no indication in the claims file that he did not 
receive the letter, or any evidence it was returned to VA by 
postal authorities as undeliverable.  The Veteran failed to 
appear for his scheduled hearing, and the claims file 
reflects no evidence of a request to reschedule the hearing.  
Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2009).


FINDING OF FACT

The Veteran's PTSD has not manifested with occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, during the current rating period.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Prior to issuing the rating 
decision on appeal, VA notified the Veteran in May 2006 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and 
how disability ratings and effective dates are assigned.  The 
Board finds the May 2006 letter was fully compliant with VCAA 
notice requirements.  See 38 C.F.R. § 3.159(b)(1); see also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  Further, in addition to the full explanation 
contained in the statement of the case, a May 2008 RO letter 
again explained the specific rating criteria applicable to 
the Veteran's claim.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  Upon learning of 
the possible existence of records maintained by the Social 
Security Administration, the RO inquired of that agency as to 
any records extant associated the Veteran.  Pursuant to the 
Social Security Administration's October 2008 response that 
any existing records had been destroyed, the RO entered an 
October 2008 determination of availability.  An RO letter, 
also dated in October 2008, informed the Veteran of that 
fact.  The Board finds the RO exerted all reasonable efforts 
to obtain any available records.  See 38 C.F.R. §§ 3.159(d), 
(e).  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Thus, the Board may 
address the merits his appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV), 38 C.F.R. 
§ 4.130, but the VA rating criteria govern the overall 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
44 (2002).  An evaluation of the disability level of a mental 
disorder is based on the total evidentiary picture of the 
Veteran's occupational and social impairment.  Further, 
social impairment is not the sole criterion on which an 
evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the Veteran's disability picture.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a June 1988 rating decision granted service 
connection for PTSD with an initial rating of 30 percent, 
effective January 1987.  VA received the Veteran's current 
claim for an increased rating in May 2006.

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The preponderance of the probative evidence of record shows 
the Veteran's PTSD continues to manifest at the same rate, as 
his primary symptomatology is anxiety, sleep disturbance, 
occasional nightmares, and some mood disturbance.  The 
December 2006 examination report notes the examiner conducted 
a thorough review of the claims file.  The examiner noted the 
Veteran arrived alone and on time for the examination.  He 
drove himself to the VA facility without difficulty.  He had 
good hygiene, and his overall appearance was neat.  The 
Veteran demonstrated age-appropriate gross and fine motor 
skills and appropriate eye contact.  The Veteran complained 
that his PTSD  had reached another level, and that he could 
not escape the Vietnam War.  He reported occasional 
nightmares, flashbacks, sleep disturbance, anxiety, 
depression, isolative behavior, tearfulness, and recurrent 
thoughts of Vietnam.  He denied any psychiatric 
hospitalizations since his last examination.  His current 
medications were noted as Sulindac 200 mg, Diazepam 10 mg, 
Nifedipine 90 mg, and Chlorzoxazone 500 mg.  He denied 
current use of alcohol, illegal drugs, or abuse of 
prescription drugs.

The Veteran is single but has two children.  He is unemployed 
and retired from the military.  Mental status examination 
revealed the Veteran to be alert and oriented x 3.  His 
speech was clear, coherent, and of normal rate and volume.  
Receptive and expressive communication appeared grossly 
intact, and there were no signs of circumstantiality, 
tangentiality, perseveration, neologisms, paraphrasis, 
looseness of association, or flight of ideas.  The Veteran's 
thought processes showed no unusual ideations, signs or 
symptoms of any formal thought disorder, and he reported no 
hallucinations as well as denied any suicide or homicide 
ideation.  There were no indications of delusions, and his 
judgment showed no impaired ability to manage daily living 
activities.  Cognitive functions were grossly intact.  The 
examiner noted a cognitive screen could not be conduct 
because of the Veteran's level of agitation.  His affect was 
anxious, and he describes his mood as, "combat stress," 
suggesting for the Veteran significant levels of distress.  
On further inquiry, the Veteran reported sleep disturbance, 
increased irritability, anger, and anxiety.

The examiner administered the Mississippi Scale for Combat-
Related PTSD, and the Veteran obtained a raw score of 92, 
which is not within the range that is often indicative for 
combat-related PTSD in Vietnam veterans.  The examiner noted 
the Veteran did endorse feelings of distress, nightmares, and 
flashbacks.  After noting the symptoms the Veteran endorsed, 
the examiner noted that, while the Veteran's symptoms appear 
genuine, he was quite defensive, and he never mentioned a 
particular battle or experience that seem to precipitate the 
symptoms he endorsed.  Further, notwithstanding the Veteran's 
low score on the Mississippi scale, the clinical assessment, 
history, and documentation of record, suggested to the 
examiner that the Veteran met the DSM-IV criteria for chronic 
PTSD.  The examiner rendered an Axis I diagnosis of chronic 
PTSD.  Axis V, Global Assessment of Functioning (GAF), was 
assessed at 63.

The findings on clinical examination, as set forth above, 
show the Veteran's PTSD more nearly approximates a 30 percent 
rating.  38 C.F.R. § 4.7.  The 30 percent rating criteria 
captures essentially all of the Veteran's claimed 
symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
There were no findings of panic attacks, memory loss, 
impaired abstract thinking, or other symptoms of the 50 
percent criteria.  Although the Veteran described his mood as 
depressed, the examiner did not find to that effect.  The 
Veteran's impairment was not shown to be severe, as indicated 
by the GAF of 63.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
A GAF of 63 is within the range of 61 to 70, and is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia ); or, some difficulty in social occupational, 
or school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  In light of 
the findings on examination, the Board finds the Veteran's 
PTSD more nearly approximated a 30 percent rating as of the 
2006 examination.  38 C.F.R. § 4.7.

Another examination was conducted in 2008.  The June 2008 
examination report notes the examination was conducted by the 
same examiner who conducted the 2006 examination and he again 
conducted a review of the claims file.  The report notes that 
little substantive change in symptomatology occurred during 
the interim.  One noteworthy difference, however, is that the 
examiner noted in the 2006 report that the Veteran did not 
recall or mention any particular incident or experience that 
triggered distress.  At the 2008 examination, the Veteran 
reported an instance of "We" shooting up a village, a 
little girl's mother was killed, and the little girl was 
pulling at the Veteran's leg.  He said he continued to 
remember the incident.

Mental status examination revealed the Veteran as essentially 
the same as in 2006.  He could count from 1 to 20 forward and 
backward without error, he spelled "world" backward, and he 
correctly subtracted $2.30 from $5.00.  Immediate verbal 
memory, the examiner noted, suggested mild inefficiencies, as 
shown by the Veteran's ability to recall 4/4 words but 2/4 
after a 10-minute delay.  No impairment in judgment was 
noted, and his cognitive functions were grossly intact.  His 
affect was appropriate, and while he described his mood as 
depressed, he denied that his current symptoms had impaired 
his ability to do his activities of daily living, to include 
work- and family-related interpersonal relations.  The 
examiner noted, however, that it was unlikely the Veteran's 
capacity in those areas, including the ability to work in 
gainful employment, had not been affected by his PTSD.  The 
Veteran took the Mississippi Scale for Combat-Related PTSD 
again and scored 99, which the examiner noted was below the 
range often indicative of combat-related PTSD in Vietnam 
veterans.  He endorsed feelings of guilt, aggressiveness, 
feelings of distress, nightmares,  flashbacks, anhedonia, and 
sleep disturbance.

The examiner again noted the Veteran's symptoms were 
secondary to his PTSD, for which he continued to meet DSM-IV 
criteria for the diagnosis.  He noted further, though, that 
the Veteran's depression is a result of adjustment 
difficulties.

The examiner diagnosed chronic PTSD in Axis I, and he 
assessed the Veteran's GAF as 65 which, the examiner noted, 
was indicative of some mild symptoms or some difficulty in 
social and occupational functioning.  He assessed the 
Veteran's impairment as mild.

The Board finds that the Veteran's mild impairment is 
reasonably and adequately rated at 30 percent.  38 C.F.R. 
§ 4.7.  The Board notes the Veteran's VA outpatient treatment 
note that he has eschewed any treatment or active therapy for 
his PTSD, even though he was issued a fee-basis card with 
which to obtain treatment from a provider of his choice.  The 
preponderance of the probative evidence shows a higher rating 
was not met or approximated, as the Veteran's PTSD does not 
manifest with the symptoms of the 50 percent criteria.  
Further, as found and noted by the examiner, the Veteran's 
mood disturbance, e.g., depression, does not deprive him of 
his ability to function independently.  Thus, the Board finds 
the Veteran's PTSD has more nearly approximated a 30 percent 
rating throughout this entire rating period.  38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim(s), however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to a rating higher than 30 percent for PTSD is 
denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


